                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA


EVAN C. FISHINGHAWK, et al.,                  )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )      Case No. CIV-18-1043-SLP
                                              )
JOE ALLBAUGH, Director, et al.,               )
                                              )
       Defendants.                            )

                                           ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell Entered December 14, 2018 [Doc. No. 12]. No objection to the

Report and Recommendation has been filed nor has an extension of time in which to object

been sought or granted.1 Therefore, the Report and Recommendation of the Magistrate

Judge is ADOPTED in its entirety and Plaintiffs’ Complaint is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED this 24th day of January, 2019.




1
  It appears one or more of Plaintiffs’ mail has been returned as undeliverable. Plaintiffs are
responsible for providing notice of any change of address to the Court. See LCvR 5.4(a)
(requiring written notice of a change of address and further providing that papers sent by the Court
are “deemed delivered if sent to the last known address given to the Court.”); see also Theede v.
United States Dep’t of Labor, 172 F.3d 1262, 1267-68 (10th Cir. 1999) (pro se plaintiff who failed
to provide any change of address waived right to review of report and recommendation by failing
to make a timely objection).
